19-08289-rdd      Doc 263      Filed 05/19/21 Entered 05/19/21 11:58:55               Main Document
                                            Pg 1 of 5
                                        Hearing Date: May 20, 2021 at 10:00 am (Prevailing Eastern Time)
                                    Objection Deadline: May 14, 2021 at 4:00 pm (Prevailing Eastern Time)
                                      Reply Deadline: May 19, 2021 at 12:00 pm (Prevailing Eastern Time)

DAVIS POLK & WARDWELL LLP
450 Lexington Avenue
New York, New York 10017
Telephone: (212) 450-4000
Facsimile: (212) 701-5800
Marshall S. Huebner
Benjamin S. Kaminetzky
James I. McClammy
Marc J. Tobak
Gerard X. McCarthy

Counsel to the Debtors and Debtors in Possession
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                             Chapter 11
PURDUE PHARMA L.P., et al.,                                        Case No. 19-23649 (RDD)
                Debtors. 1                                         (Jointly Administered)

PURDUE PHARMA L.P., et al.,
                                                                   Adv. Pro. No. 19-08289 (RDD)
                Plaintiffs,
         v.
COMMONWEALTH OF MASSACHUSETTS, et al.,
                Defendants.


                 REPLY MEMORANDUM IN FURTHER SUPPORT OF
                MOTION TO EXTEND THE PRELIMINARY INJUNCTION


1
 The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the
applicable jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue
Transdermal Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue
Pharmaceuticals L.P. (0034), Imbrium Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745),
Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591), Ophir Green Corp. (4594), Purdue
Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical Products L.P. (3902),
Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805), Button Land L.P. (7502),
Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and
SVC Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201
Tresser Boulevard, Stamford, CT 06901.
19-08289-rdd      Doc 263     Filed 05/19/21 Entered 05/19/21 11:58:55            Main Document
                                           Pg 2 of 5



       In their Moving Brief, 2 the Debtors established that a 27-day extension of the Preliminary

Injunction, currently set to expire on May 20, 2021, is necessary to protect the Debtors’

reorganization from irreparable harm and should be granted for essentially the same reasons that

the Court approved similarly modest extensions of the Preliminary Injunction on April 21, 2021

and March 24, 2021. 3 The Debtors stand on the precipice of soliciting their plan of

reorganization (“Plan”). Additional mediation before the Honorable Shelley C. Chapman is

underway. The Debtors respectfully submit that the Preliminary Injunction remains critical to

further protecting and facilitating progress toward a successful, and hopefully largely consensual,

reorganization. That view is shared almost unanimously by key stakeholders. Indeed, the UCC,

the Ad Hoc Committee, and the Multi-State Governmental Entities Group expressly support the

Limited Extension. And none of the Native American Tribes Group, the Ad Hoc Group of

Individual Victims, the NAS Committee, the Ad Hoc Group of Hospitals, the Third-Party Payor

Group, or the Ratepayer Mediation Participants is objecting. The only two objectors are the two

parties who have repeatedly objected to past extensions—objections that this Court has just as

consistently rejected.

       The Non-Consenting States incorporate by reference their previous objections to the

Preliminary Injunction. As in the past, the Debtors will be similarly concise and state only that

the Court should reject the Non-Consenting States’ objection for substantially the same reasons



2
  Unless otherwise set forth herein, capitalized terms have the meanings ascribed to them in the
Debtors’ Memorandum of Law in Support of Motion to Extend the Preliminary Injunction, In re
Purdue Pharma L.P., Adv. Pro. 19-08289 (RDD) (S.D.N.Y. Bankr. May 6, 2021) [ECF No. 259]
(“Moving Brief”).
3
 The arguments and substantial case law in support of the Preliminary Injunction are set forth in
detail in the Debtors’ prior briefing, which can be found at docket numbers 246, 235, 228, 223,
220, 205, 198, 156, 147, 59, and 3.

                                                 1
19-08289-rdd        Doc 263     Filed 05/19/21 Entered 05/19/21 11:58:55            Main Document
                                             Pg 3 of 5



that it has before, including most recently on April 21, 2021. 4 (See Mar. 24, 2021 Hr’g Tr.

100:19-102:8; 104:18-24; Sept. 30, 2020 Hr’g Tr. 73:19-87:2; Mar. 18, 2020 Hr’g Tr. 82:20-

101:2; Oct. 11, 2019 Hr’g Tr. 253:19-268:14.) The Debtors also welcome and appreciate the

Non-Consenting States’ renewed commitment “to participate actively in discussions with all

stakeholders trying to find mutually acceptable terms for a global resolution of these cases,”

including participating in a mediation with the shareholder parties under the direction of Judge

Chapman. (See Cont. Obj. and Voluntary Commitment in Resp. to Purdue’s Mot. to Extend the

Prelim. Inj. ¶ 1 [ECF No. 262].) The Debtors are, however, compelled to note that there is no

small amount of dissonance between the Non-Consenting States being a proponent of further

mediation and their opposition to continuation of the Preliminary Injunction—a primary purpose

of which is to provide the space for parties to resolve open issues, such as through mediation.

          For its part, the Ad Hoc Committee on Accountability (“AHCA”) again does not even

attempt to address the standard for approval of the preliminary injunction. Instead, the AHCA

advances a claim that it has advanced many times before, this time thinly cloaked in the guise of

a superficial and inapposite discourse on the Seventh Amendment—namely, that trials will

somehow increase “accountability.” (See Limited Obj. of the Ad Hoc Comm. on Accountability

to Debtors’ Mot. to Extend the Prelim. Inj. [ECF No. 261] (“AHCA Obj.”) at 4.) But as this

Court has observed, “trials are just that – matters that result in an outcome of either liable or not

liable. They are not some public form of truth serum. No litigator would tell you otherwise.”

(Sept. 30, 2020 Omnibus Hr’g Tr. 78:23-79:8.) Although the Debtors have and continue to

strenuously disagree with the AHCA and its framing devices, including its inappropriate practice

of erecting and attacking entirely made up straw men by incorrectly hypothesizing what “Purdue


4
    No transcript is available for the April 21, 2021 omnibus hearing.

                                                  2
19-08289-rdd     Doc 263      Filed 05/19/21 Entered 05/19/21 11:58:55             Main Document
                                           Pg 4 of 5



might say,” there is one point on which the Debtors and the AHCA appear to be in agreement:

“People have been waiting too long.” (AHCA Obj. at 6.) People have been waiting too long for

these chapter 11 cases and their material cost to end and waiting too long for billions of dollars to

be put to use abating the opioid crisis. Without the injunction, hundreds of lawsuits against the

members of the Sackler family would resume and potentially thousands might commence. The

certain consequence of this would be to put at risk the Debtors’ abatement-centric Plan—

supported by so many—which would collapse. And with it would vanish the agreed allocations

of the Debtors’ estates among creditors, the $4.275 billion contribution from the proposed

settlement with the shareholders, the fair and orderly distribution mechanisms (in contrast to the

race-to-the-courthouse roulette that would prevail outside of bankruptcy), and the unprecedented

commitment by parties to and the means of ensuring that the vast majority of funds are devoted

to abatement as quickly as possible. The years-long unbridled chaos and destruction of value

that would inevitably result from lifting the injunction is an outcome no responsible stakeholder

should countenance.

       For the foregoing reasons, and those stated in the Moving Brief, the Debtors respectfully

request that this Court extend the Preliminary Injunction until and including June 16, 2021.




                                                 3
19-08289-rdd   Doc 263   Filed 05/19/21 Entered 05/19/21 11:58:55    Main Document
                                      Pg 5 of 5



 Dated: May 19, 2021
        New York, New York

                                               By: /s/ Benjamin S. Kaminetzky
                                               DAVIS POLK & WARDWELL LLP
                                               450 Lexington Avenue
                                               New York, New York 10017
                                               Telephone: (212) 450-4000
                                               Facsimile: (212) 701-5800
                                               Marshall S. Huebner
                                               Benjamin S. Kaminetzky
                                               James I. McClammy
                                               Marc J. Tobak
                                               Gerard X. McCarthy

                                               Counsel to the Debtors
                                               and Debtors in Possession




                                        4
